 

Case 8:20-bk-04253-CED Doc13 Filed 06/05/20 Pageiof3

UNITED STATES BANKRUPTCY COURT

MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
IN RE:
OUTDOOR BY DESIGN LLC Case No.: 8:20-bk-04253-CED
Debtor.

/

AFFIDAVIT AND FINANCIAL DISCLOSURE IN SUPPORT

OF PROPOSED ATTORNEY FOR DEBTOR-IN-POSSESSION

STATE OF FLORIDA )
)
COUNTY OF SARASOTA )

Before me, the undersigned authority, on this day personally appeared BENJAMIN G.
MARTIN, ESQ., who being by me duly sworn, on oath says:

1. [am BENJAMIN G. MARTIN. I am an attorney in solo practice. J am duly admitted to
practice in the United States Bankruptcy Court of the Middle District of Florida, and in the State
Courts of the State of Florida. I represent the debtor in this Chapter 11 case. I make this affidavit in
compliance with the provisions of Sections 327(a) and 329(a) of the Bankruptcy Code and F.R.B.P.
2014(a) and F.R.B.P. 2016(b).

2. Unless otherwise stated, this affidavit is based upon facts of which I have personal
knowledge.

3. [am a member of the law firm of LAW OFFICES OF BENJAMIN G. MARTIN with
offices at Sarasota, Bradenton and Port Charlotte, Florida, and I have read the Application for

Authorization to Employ and Appoint Counsel of Outdoor By Design LLC.
1

 
Case 8:20-bk-04253-CED Doc13 Filed 06/05/20 Page 2of3

4. In preparing this affidavit, I reviewed the debtor’ s bankruptcy schedules and lists that have
been filed with the court. I also compared the information contained in those schedules and lists with
the information contained on my office’s former and present client list. The facts stated in this
affidavit as to the relationship between my firm, and the debtor’s, the debtor’s creditors, other parties
in interest, their respective attorneys and accountants, the United States trustee, other persons
employed by the office of the United States trustee, and those persons and entities who are defined
as not disinterested persons in Section 101(14) of the Bankruptcy Code are based upon the review
of my firm’s client lists.

5. My law firm’s client lists are comprised of records regularly maintained in the course of
business of the firm, and it is the regular practice of the firm to make and maintain these records.
It reflects entries that are noted in the system at the time the information becomes known by persons
whose regular duties include recording and maintaining this information. I am one of the persons
who keeps this system up-to-date, and I regularly use and rely upon the information contained in the
system in the performance of my duties with the law firm and in my practice of law.

6. Other than filing a Motion to Quash Service of Process in an eviction case which was
commenced several weeks before the bankruptcy petition, my firm has not previously represented
the debtor. I am not currently representing insiders of the Debtor.

7. Ido not presently represent a creditor, general partner, lessor, lessee, party to an executory
contract of the debtor, or person otherwise adverse or potentially adverse to the debtor or estate, on
any matter, whether such representation is related or unrelated to the debtor or the estate.

8. I have not previously represented a creditor, general partner, lessor, lessee, party to an

executory contract, or person who is otherwise adverse or potentially adverse to the debtor or the

 

 
Case 8:20-bk-04253-CED Doc13 Filed 06/05/20 Page 3of 3

estate, on any matter substantially related to the bankruptcy case.

9. On March 27, 2020 I received the sum of $15,000.00 for an attorney fees retainer to
represent the above-named debtor in this case. From that sum I was paid $6,030.00 for pre-petition
legal services. Accordingly, I have a retainer of $8,970.00 for attorney’s fees. Other than that, I have
not been paid any fees pre-petition nor do I hold a security interest, guarantee or other assurance of
compensation for services performed and to be performed in the case

10. There is no agreement of any nature as to the sharing of any compensation to be paid to
the firm.

11. I do not have any other connection with the debtor, creditors, United States Trustee, or
any employee of that office, or any other parties in interest.

12. I do not have any other interest, direct or indirect, that may be affected by the proposed
representation.

13. This concludes my affidavit.

FURTHER AFFIANT SAYETH NAUGHT f__
BENJAMIN G. MARTIN, ESQ.

SWORN and SUBSCRIBED before me by means of xX physical presence or __
online notarization, this_S*~_ day of June, 2020 by BENJAMIN G. MARTIN. Esa, of the Law
Office of Benjamin G. Martin X who is personally known to me or who ____ has produced a
Florida Driver's license as identification.

 

 

Amy J. Truss “

gy, 6 Aw we ° Notary Public, State of FLORIDA
. @ , Commission # GG 3505 ‘coi ‘age
‘ * Expires Auguet 34,2023 My Commission Expires: 8/31/2023

Tie Bonded Thru Budget Notary Services

 

 
